Citation Nr: 1035852	
Decision Date: 09/22/10    Archive Date: 09/28/10

DOCKET NO.  07-03 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent 
for a right conexus game-keepers thumb, surgically treated, and 
degenerative joint disease of the trapezial metacarpal joint.

2.  Entitlement to a compensable disability rating for high 
frequency hearing loss of the left ear.

3.  Entitlement to a compensable disability rating for a ganglion 
cyst of the left wrist.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States




ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1977 to June 
1986.

This matter comes before the Board of Veterans' Appeals (Board) 
from a January 2006 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which continued an evaluation of 20 percent for the 
Veteran's service-connected right conexus game-keepers thumb, 
surgically treated, and degenerative joint disease of the 
trapezial metacarpal joint; and continued noncompensable 
evaluations for the Veteran's service-connected high frequency 
hearing loss of the left ear, and ganglion cyst of the left 
wrist.

In July 2009, the Board remanded this claim to the RO for 
additional development.  The case has been returned to the Board 
for further appellate consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant if further action is required.


REMAND

Additional development is needed prior to further consideration 
of the Veteran's claims for entitlement to a disability rating in 
excess of 20 percent for a right conexus game-keepers thumb, 
surgically treated, and degenerative joint disease of the 
trapezial metacarpal joint; for entitlement to a compensable 
disability rating for high frequency hearing loss of the left 
ear; and for entitlement to a compensable disability rating for a 
ganglion cyst of the left wrist.  VA's duty to assist includes a 
duty to provide a medical examination or obtain a medical opinion 
where it is deemed necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159(c)(4) (2008); Duenas v. Principi, 18 Vet. App. 512 (2004); 
Robinette v. Brown, 8 Vet. App. 69 (1995).

The Veteran has asserted, in a June 2010 letter, that his 
service-connected right thumb and left wrist disabilities have 
"gotten worse every year."  Additionally, he included a VA 
treatment record showing that he was referred to a surgeon for 
his right thumb disability in June 2010.

With respect to his November 2005 VA examination for hearing loss 
in the left ear, the examiner did not include a statement as to 
the effect of his hearing loss on his occupational functioning 
and daily activities.  Martinak v. Nicholson, 21 Vet. App. 447, 
455-56 (2007).  The examiner also noted that the Veteran reported 
that his left ear hearing loss seems to be progressing.

A new VA examination is required because the Veteran's most 
recent C&P examinations of his right thumb, left ear hearing 
loss, and left wrist were provided in November 2005-four years 
and ten months ago.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994) (determining that the Board should have ordered a 
contemporaneous examination of the Veteran because a 23-month-old 
examination was too remote in time to adequately support the 
decision in an appeal for an increased rating); Allday v. Brown, 
7 Vet. App. 517, 526 (1995) (where the record does not adequately 
reveal the current state of claimant's disability, fulfillment of 
the statutory duty to assist requires a contemporaneous medical 
examination, particularly if there is no additional medical 
evidence that adequately addresses the level of impairment of the 
disability since the last examination).

On remand, the Veteran should be provided with new examinations 
to determine the extent and severity of his service-connected 
right thumb, left ear hearing loss, and left wrist disabilities.  
The AOJ should ask the Veteran to identify all health care 
providers that have treated him for his service-connected right 
thumb, left ear  hearing loss, and left wrist disabilities, and 
attempt to obtain records from each health care provider he 
identifies that might have available records, if not already in 
the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all health 
care providers that have treated him for his 
service-connected right thumb, left ear 
hearing loss, and left wrist disabilities, 
and attempt to obtain records from each 
health care provider he identifies that might 
have available records, if not already in the 
claims file.  In particular, obtain the 
records, if any, from November 2005 to the 
present.  If records are unavailable and 
future attempts to retrieve the records are 
futile, please have the health care provider 
so indicate.

2.  After completion of the above, schedule 
the Veteran for an examination, by an 
appropriate specialist, to determine the 
extent and severity of his service-connected 
right thumb and left wrist disabilities.  The 
examiner should review the claims file, and 
note this review in the report.  All 
indicated tests and studies should be 
undertaken.  It is requested that the VA 
examiner indicate all present symptoms and 
manifestations attributable to the Veteran's 
service-connected right thumb and left wrist 
disabilities.  In examining the Veteran, the 
examiner should report complete range of 
motion findings for the right thumb and left 
wrist joint.  The examiner should be asked to 
indicate whether pain or weakness 
significantly limits functional ability 
during flare-ups or when the measured joints 
are used repeatedly over a period of time.  
The examiner should also be asked to 
determine whether the joints exhibit weakened 
movement, excess fatigability or 
incoordination.  If feasible, these 
determinations should be expressed in terms 
of additional range of motion loss due to any 
weakened movement, excess fatigability or 
incoordination.  The examiner should indicate 
the effect the Veteran's disabilities have on 
his ability to obtain and maintain gainful 
employment.  The examiner should provide a 
rationale for all conclusions reached.

3.  The Veteran should also be scheduled for 
a VA audiological evaluation to determine the 
current severity of the service-connected 
hearing loss of the left ear.  All tests and 
studies, to include pure tone threshold 
testing and the Maryland CNC speech 
audiometric test, should be performed.  The 
examiner should include a statement as to the 
effect of the Veteran's left hearing loss on 
his occupational functioning and daily 
activities.  The examiner should provide a 
rationale for any opinion(s) given.

4.  After completion of the above, the AOJ 
should readjudicate the claims.  If any 
determination remains unfavorable to the 
Veteran, he and his representative should be 
provided with a supplemental statement of the 
case and afforded an opportunity to respond 
before the case is returned to the Board for 
further review.

No action by the Veteran is required until he receives further 
notice; however, the Veteran is advised that failure to cooperate 
by reporting for examination without good cause may have adverse 
consequences on his claim.  38 C.F.R. § 3.655 (2009).

The Veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


